DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	Applicant’s election on June 21, 2022 of Group I with traverse (claims 1 and 19 with species), is acknowledged. The traversal is on the grounds that the claimed inventions should be rejoined for instance Groups I and II because applicant states that there is unity of invention because the cited reference does not teach the special technical feature. This argument is not persuasive because Groups I and II are directed to two separate products and under PCT Rule 13.1, applicant is entitled to the first product, method of making and using the same, thus requires a lack of unity. In addition, the claimed polypeptide does not escape the prior art, thus unity is lacking. The lack of unity of record is proper and is final.





3.	The Preliminary Amendment filed on December 15, 2020, has been received and entered.




Claim Disposition

4.	Claims 2-18, 26-28, 30, 32-34, 36-47, 49-59, 61-70, 72-82, 84-93, 95-98 and 100-101 are cancelled. Claims 1, 19-25, 29, 31, 35, 48, 60, 71, 83, 94, 99 and 102 are pending. Claims 1 and 19 are under examination. Claims 20-25, 29, 31, 35, 48, 60, 71, 83, 94, 99 and 102 are withdrawn from further consideration pursuant to 37CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.








Information Disclosure Statement

5.	The Information Disclosure Statement filed on December 15, 2020, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.





Drawings

6.	The Drawings filed on December 15, 2020, have been accepted by the examiner.




Specification Objections
7.	The specification is objected to for the following informalities:
The specification is objected to because the priority information is missing from page 1.The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Human cGAS-DNA complex and encoded protein".
Appropriate correction is required.




Claim Objections
8.	 Claims 1 and 19 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “…l) the polypeptide....Fc domain; and m) the polypeptide…..capillary tube”. 
For clarity, claim 1 should be amended to spell out the organism name (V. cholera).
For clarity it is suggested that claim 1 is amended to delete the phrase, “capable of” (see item d)).
For clarity it is suggested that claim 1 is amended to delete “optionally”.
For clarity it is suggested that claim 19 is amended to read, “a pharmaceutical composition” or “…and [[a pharmaceutically acceptable]] an agent selected from the group consisting of: excipients…..”.
Appropriate correction is required.





	Sequence Compliance

9.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR1.821 through 1.825; applicant's attention is directed to the final rule making notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990). To be in compliance, applicant is required to identify all amino acid sequences of at least 4 L-amino acids and at least 10 nucleotides by a sequence identifier, i.e., "SEQ ID NO:".  The specification discloses sequences that have not been identified by a sequence identifier, see for example, page 11 and FIG. 2. If these sequences have not been disclosed in the computer readable form of the sequence listing and the paper copy thereof, applicant must provide a computer readable form of the "Sequence Listing" including these sequences, a paper copy of the "Sequence Listing", as well as an amendment directing its entry into the specification, and a statement that the content of the paper and computer readable form copies are the same and, where applicable, include no new matter as required by 37 CFR 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d), (see the sequence rules).





Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1 and 19 are rejected under 35 U.S.C.112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “an isolated polypeptide that binds double stranded DNA and catalyzes production of ….cyclic GMP-AMP…wherein the polypeptide comprises an amino acid sequence having at least 70% identity to the human cGAS… amino acid sequence of any one of SEQ ID NO: 1-2…… and further limitations that are optional with more variability such as a heterologous polypeptide  that can be any signal peptide, peptide tag…antibody or antibody fragment, for example (see claim 1 in its entirety). The claimed invention is devoid of structure-function correlation and encompasses a broad variable genus of structures with the recitation of “at least 70% sequence identity” and variability of the polypeptide. Dependent claim 19 does not rectify the missing information in claim 1.
Thus the claimed invention needs to be adequately described, to demonstrate possession of the large variable genus of polypeptides. The scope of independent claim 1 far exceeds the scope in the specification. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of nucleic acid and cells; and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required.
See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993). Thus for all these reasons the claimed invention is not adequately described.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Regent Of The University of California (US2014/0329889, cited on IDS) in view of King et al. (US10501733, 2/29/16).
    The Regent of the University of California teaches a human cGAS having at least 70% identity to SEQ ID NO: 1 that binds dsDNA and catalyzes production of 2'-5'/3'-5'cyclicGMP-AMP(2'3'cGAMP). The claimed invention is also directed to said polypeptide comprising an amino acid sequence having at least 70% identity to the human cGAS (hcGAS) amino acid sequence of anyone of SEQ ID NOs: 1-2 and further
comprises amino acid substitutions at positions corresponding to K187 and L195 of SEQ ID NO: 1. The primary reference teaches the claimed polypeptide with a 100% sequence identity which means the activity is an inherent feature (see paragraphs 0013-0017 and paragraph 0068). dsDNA to purified recombinant cGAS in vitro (see paragraph 0209). The claimed composition is obvious, because it reads on the polypeptide in water, furthermore, the primary reference teaches a composition. However, the Regent of the University of California does not teach the substitution, but the mutations are known in the art as disclosed in King et al. King et al. teach the claimed polypeptide with a mutation at positions K187 and L195. King et al. teach a multimeric assembly with several oligomeric structures, one or more polypeptides interfacing (see abstract and cols. 1-3).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references renders the claimed invention as obvious. The primary reference teaches the polypeptide with 100% sequence identity, thus the claimed activity is an inherent property and the claimed composition is obvious. Although the primary reference does not teach the subsitutions, they disclose mutations and the specific ones recited in the claims are known in the art. The King et al. reference teaches the polypeptide with a mutation at positions 187 and 195. Therefore, the claimed invention is within the skill of the ordinary artisan and is prima facie obvious because it would be obvious to combine the references since they disclose the same protein.


Conclusion


13.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652